—Judgment, Supreme Court, New York County (Helen Freedman, J.), entered on or about March 9, 1994, which, after a hearing, denied petitioner insurer’s application to stay an uninsured motorist arbitration demanded by respondent insureds, upon a finding that respondent insurer had effectively cancelled its policy on the offending vehicle, unanimously affirmed, with costs.
Petitioner’s argument that respondent insurer’s notice of cancellation was ineffective under Vehicle and Traffic Law § 313 (2) (a) for failure to notify the Department of Motor Vehicles within 30 days of the effective date of cancellation is unpreserved as a matter of law for this Court’s review, no such argument having been raised before the IAS Court (see, Douglas Elliman-Gibbons & Ives v Kellerman, 172 AD2d 307, lv denied 78 NY2d 856), and, in any event, is without merit. Since the notice of cancellation was filed with the Department of Motor Vehicles prior to the date of the accident, it was effective as against petitioner and its insureds even though not filed within 30 days after the cancellation (see, Meutsch v Travelers Ins. Co., 206 AD2d 953, 954-955).
We have considered petitioner’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Rubin, Ross and Tom, JJ.